McLaughlin, J.:
The defendant" appeals from a judgment convicting him of the crime of extortion. The indictment charged, in substance, that on the 1st of November, 1908, he feloniously obtained the sum of seventy-five dollars from one Scarito by means of letters threatening to kill him unless the money were paid. The principal question presented on the appeal is whether the evidence is sufficient to sustain the conviction of the crime charged.
At the trial it appeared that in the month of October, 1908, Scarito received several threatening letters, three of which were introduced in evidence, demanding various sums of money and containing threats that he would be killed and his property destroyed if he did not comply with the demands made; All of the letters were written in Italian and signed “ Black Hand.” After receiving the first two or three letters* Scarito consulted the defendant con-*596corning them .and the latter agreed to find out who the writer or writers of the letters were. Shortly thereafter he informed Scarito that he had obtained the desired information and after a number of interviews, in which the defendant urged Scarito to comply with the demands — other letters of similar purpose having been received by him in the meantime — it was finally agreed Scarito should pay seventy-five dollars to settle the matter. This amount he paid to the defendant, according to the testimony of Scarito and his son, on the 1st of November, 1908, and on the following day Scarito received a letter acknowledging its receipt and demanding that he should deliver all prior letters received by him on the subject “ to the person who is in charge of this — to the person that yon are trusting.” He then had another conversation with the defendant, who asked him if he had received the letter acknowledging the receipt of the seventy-five dollars, and demanding the. return'of the letters, in response to which Scarito said he had, but had burned all of them.
There is no direct evidence that the defendant wrote the letters or any of them, and for this reason it is urged that the defendant could not be convicted under the indictment charging extortion by means of threats that the defendant would kill Scarito. But he could -be convicted under the indictment not only if he wrote the letters himself, but also if he acted in conjunction with those who did write them. (People v. Bliven, 112 N. Y. 79; People v. McKane, 143 id. 455 ; People v. Giro, 197 id. 152.) For this reason the court did not err in refusing to charge that before the defendant could be convicted the jury must find that the money was secured through fear “ induced by a threat made by the defendant that he, the defendant, would kill the complaining witness.” The other refusal to charge, which it is claimed constituted error, was not excepted to.
It is true that the evidence connecting the defendant with the letters is somewhat unsatisfactory, but when all of it is considered, it is quite sufficient to sustain the finding of the jury. Scarito testified that the defendant persistently refused to tell him the name or -names of the writers of the letters and, when he askéd him to do so, would answer, “You have to deal with me and nobody else,” and after the letter was received acknowledging the receipt of the *597seventy-five dollars paid, and demanding return oí the letters, defendant said to Scarito, “ Give me back my letters, or the letters which yon have received ” and “ return the letters according to the instructions in that letter and in that receipt.”
After a careful consideration of all the evidence offered at the trial it seems to me only one conclusion can reasonably be drawn from the same, and that is that the defendant either wrote the letters himself or else he aided and abetted the person or persons who did write them and if he did either he was guilty of the crime charged in the indictment. The question of his guilt was fairly submitted to the jury, the court charging that if they had a reasonable doubt upon the subject defendant must be acquitted. Proof to exclude any possible inference of innocence is not required (People v. Bonifacio, 190 N. Y. 150), but simply such that the inference of guilt is the only one that can be reasonably drawn from it. The defendant had a fair trial, the evidence amply sustains the verdict, and no errors were committed which would justify a reversal of the judgment.
The judgment of conviction is, therefore, affirmed.
Ingraham, P. J., Laughlin, Scott and Dowling, JJ., concurred.
Judgment and orders affirmed.